DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office Action is responsive to Applicant’s response received on August 02, 2022.  Claims 12-44 are pending.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 29-35 and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mahfouz et al. (US 2007/0255288) and Wong et al. (US 2012/0041446).
Regarding claim 21, Mahfouz et al. discloses a method for optimizing autonomous implant matching, the method comprising: 
segmenting, by an implant matching computing device, two-dimensional outline representations of outer surfaces of peripheries of a three-dimensional bone volume generated from a three-dimensional model of portions of bones (“More particularly, referring to FIG. 1, 3-D digital model 10 of an exemplary femur F is illustrated. Digital model 10 may be obtained by obtaining a computed tomography ("CT") scan of a femur to produce a 3-D image of the femur and converting the 3-D image to digital model 10” at paragraph 0023, line 1) and corresponding to resection cuts used in fitting an implant on the portions of the bones to generate a plurality of segments (“Referring still to FIGS. 1 and 2, femoral profile 16, shown as a dotted line, of the virtually resected model femur F is prepared by outlining cut planes 12a-12e extending between cut plane vertices 14a-14d. Two-dimensional outline or footprint 18 of the resected surface of model femur F is then obtained, as shown in FIG. 3, by unfolding or bending profile 16 at cut plane vertices 14a-14d until cut planes 12a-12e are aligned in a single plane. The suitable software mentioned above may be used to manipulate profile 16 to create two-dimensional outline 18” at paragraph 0025); 
storing, by the implant matching computing device, the plurality of segments in a database, each of the plurality of segments corresponding to a particular resection cut and including data representing an outline of the bone at the particular resection cut (“FIG. 7 illustrates femur footprints or outlines 18a-18d, shown as dotted lines, taken from a virtually resected model of a femur of four different subjects” at paragraph 0030, line 2; this implies that femur outlines for multiple individuals are at least temporarily stored for comparison; as seen in figure 7, the resection cut planes are denoted by the straight dotted lines in accordance with the other figures); 
analyzing, by the implant matching computing device, characteristics of the plurality of segments stored in the database for each of the resection cuts (“footprints or outlines 18a-18d, shown as dotted lines, taken from a virtually resected model of a femur of four different subjects compared with footprints or outlines 26a-26c, shown in solid lines, taken from three different models of available prostheses. FIG. 8 illustrates the same footprints 18a-18d, 26a-26c. The comparison shown in FIGS. 7 and 8 demonstrates that the prosthesis yielding footprint 26a is larger in width W (FIG. 6) than the virtually resected bones yielding footprints 18b-18d. In an exemplary embodiment, outlines 18a-18d may be used to design or create a prosthesis which substantially matches at least some of outlines 18a-18d.” at paragraph 0030, line 2); 
clustering, by the implant matching computing device, the plurality of segments stored in the database for each of the resection cuts into a plurality of groups, each group comprising segments of the plurality of segments having similar physical characteristics (“For example, a prosthesis may be created or designed which is a best fit approximation to a plurality of outlines 18 which may be based on a specific patient population, such as the female population” at paragraph 0030, last sentence; “It is contemplated that this method may be used to survey a large population of subjects to develop statistics and identify trends in bone shapes, and to adapt prosthesis sizes and shapes accordingly” at paragraph 0029, line 4; this implies that femur models are aggregated and grouped according to patient populations; furthermore, each patient population shares similar physical characteristics, such as demonstrated in paragraphs 0029 and 0031); and 
defining, by the implant matching computing device, a representation of the clustered segments for each of the plurality of groups (figure 7 is an example of a subset of a patient population that shows the approximate overlap and correspondence of models).
Mahfouz et al. does not explicitly disclose multiple three-dimensional bone volumes generated from three-dimensional models of portions of bones.
However, as the above citations note that there are four different subjects, for example, in figure 7, each subject may have their femur model and virtual resection developed using the segmentation step for a single femur model and resection as explained above.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the modeling and resection as previously noted to build the survey database to generate adapted prostheses accordingly.

Mahfouz et al. does not explicitly disclose an average outline representation of the clustered segments.
Wong et al. teaches a method in the same field of endeavor of bone implant planning, comprising defining, by the implant matching computing device, an average  representation of the clustered segments for each of the plurality of groups (“Patient-engineered (or patient-derived) features of an implant component can be designed and/or manufactured (e.g., preoperatively designed and manufactured) based on patient-specific data to substantially enhance or improve one or more of the patient's anatomical and/or biological features, Patient-engineered features can include implants and/or surgical tools having features based on information derived from the patient's anatomy combined with information derived from non-patient-specific sources, including anatomical databases of one or more individuals (including averaged data) from general population groups of similar age, medical condition, age, activity level, ethnicity, geographic location, height, weight, occupation, etc” at paragraph 0019, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an average as taught by Wong et al. for the outlines of Mahfouz et al. as a way to represent the most probable shape for the population, much in the same way an atlas model works.  
Also, it is noted that other disclosures from Mahfouz suggests the use of mean size and mean contour of the population for generation of the implant in US 2011/0305379 (previously cited) at claim 7, US 2017/0000614 in claim 3 and US 2017/0000569 in claim 3.
Regarding claim 22, Mahfouz et al. discloses a method further comprising: 
comparing, by the implant matching computing device, each of the plurality of segments to the representations of clustered segments for each of the plurality of groups that correspond to the particular resection cut to which the segments correspond (“FIGS. 7 and 8 illustrate an exemplary application of the methods of the present disclosure. FIG. 7 illustrates femur footprints or outlines 18a-18d, shown as dotted lines, taken from a virtually resected model of a femur of four different subjects compared with footprints or outlines 26a-26c, shown in solid lines, taken from three different models of available prostheses. FIG. 8 illustrates the same footprints 18a-18d, 26a-26c. The comparison shown in FIGS. 7 and 8 demonstrates that the prosthesis yielding footprint 26a is larger in width W (FIG. 6) than the virtually resected bones yielding footprints 18b-18d. In an exemplary embodiment, outlines 18a-18d may be used to design or create a prosthesis which substantially matches at least some of outlines 18a-18d. For example, a prosthesis may be created or designed which is a best fit approximation to a plurality of outlines 18 which may be based on a specific patient population, such as the female population” at paragraph 0030, line 1; each femur outline is examined with regard to the example prostheses as well as their relation to each other); 
determining, by the implant matching computing device, matching groups that include a group for each resection cut based on the comparison (“Any deviations between outlines 26 and 18 may then be used to calculate proposed changes in prosthesis 20 to thereby reshape prosthesis 20 to minimize the deviations. Alternatively, any deviations between outlines 26 and 18 may prompt a user to select a different prosthesis 20 and perform the same analysis to assess the fit of the second prosthesis 20 on model femur 10, i.e., if a surgeon decides that outline 26 of a first prosthesis 20 is unacceptable for femur F, then the surgeon then compares the outline 26 of another prosthesis 20 until an acceptable prosthesis is identified” at paragraph 0028, second to last sentence; the closest prosthesis group includes the best matched prosthesis outline based upon how well it matches each femur outline); and 
selecting, by the implant matching computing device, an implant design based on the matching groups (the best match is found to be acceptable or is modified to create the final design).
Regarding claim 23, Mahfouz et al. discloses a method further comprising: 
accessing, by the implant matching computing device, representations of clustered segments that include a representation of clustered segments for a single group defined for each of the resection cuts (“For example, a prosthesis may be created or designed which is a best fit approximation to a plurality of outlines 18 which may be based on a specific patient population, such as the female population” at paragraph 0030, last sentence; “It is contemplated that this method may be used to survey a large population of subjects to develop statistics and identify trends in bone shapes, and to adapt prosthesis sizes and shapes accordingly” at paragraph 0029, line 4; the grouped populations are used for subsequent development of a population specific prosthesis); 
reassembling, by the implant matching computing device, the accessed representations into a two-dimensional outline representation of the portion of the bone (figure 7 is an example of a subset of a patient population that shows the approximate overlap and correspondence of models); 
generating, by the implant matching computing device, an implant design based on the reassembled two-dimensional outline representation of the portion of the bone (“For example, a prosthesis may be created or designed which is a best fit approximation to a plurality of outlines 18 which may be based on a specific patient population, such as the female population” at paragraph 0030, last sentence); and 
storing, by the implant matching computing device, the implant design in association with data identifying the single group defined for each of the resection cuts (implied that the prosthesis is stored for future use in development of subsequent patients; see also paragraph 0031 that describes how each population group is analyzed).
Regarding claim 24, Mahfouz et al. discloses a method further comprising: 
comparing, by the implant matching computing device, one or more parameters of each of the plurality of segments to parameters that are associated with available implant designs and that correspond to the particular resection cut to which each of the plurality of segments corresponds (“Prosthesis outline 26 may be visually compared with femur outline 18 to determine and assess whether model prosthesis 20 is a suitable fit for model femur 10. Thus, a surgeon may compare outline 26 with outline 18 and determine whether prosthesis 20 corresponding to outline 26 is an acceptable prosthesis to use for femur F. Prosthesis outline 26 may be compared with femur outline 18 by superimposing one atop the other and observing the overlapping shapes and the differences therebetween. Furthermore, using the suitable software mentioned above, quantitative analysis may be made of outlines 26 and 18. For instance, measurements of outlines 26 and 18 may be taken and the suitable software can calculate deviations between the measurements. For example, width measurements of outlines 26 and 18 at the intersections of each planar surface may be taken and/or at midpoints of each planar surface between such intersections with other planar surfaces” at paragraph 0028, line 1); 
determining, by the implant matching computing device, a match for an available implant design based on the comparison (“Any deviations between outlines 26 and 18 may then be used to calculate proposed changes in prosthesis 20 to thereby reshape prosthesis 20 to minimize the deviations. Alternatively, any deviations between outlines 26 and 18 may prompt a user to select a different prosthesis 20 and perform the same analysis to assess the fit of the second prosthesis 20 on model femur 10, i.e., if a surgeon decides that outline 26 of a first prosthesis 20 is unacceptable for femur F, then the surgeon then compares the outline 26 of another prosthesis 20 until an acceptable prosthesis is identified” at paragraph 0028, second to last sentence); and 
outputting, by the implant matching computing device, the available implant design based on the determination of the match for the available implant design (the best acceptable match is therefore output as selected for implementation).
Regarding claim 25, Mahfouz et al. discloses a method further comprising generating, by the implant matching computing device, a custom implant based on one or more segments of the plurality of segments that correspond to the resection cuts used in fitting the implant on the portion of the bone (“Any deviations between outlines 26 and 18 may then be used to calculate proposed changes in prosthesis 20 to thereby reshape prosthesis 20 to minimize the deviations” at paragraph 0028, second to last sentence; “In addition, the method described above may be used in guiding the design and manufacture of custom prostheses. For instance, a patient's femur may be modeled, virtually resected and footprinted as described above. The footprint could then be used as the footprint for forming a prosthesis” at paragraph 0032).
Regarding claim 26, Mahfouz et al. discloses a method wherein the portion of the bone comprises a distal end of a femur (“a virtual resection of distal end Fd of model femur F is performed” at paragraph 0024, line 4) and the plurality of segments comprises a first segment that corresponds to a distal face of the distal end of the femur (“distal cut plane 12b” at paragraph 0024, line 31), a second segment that corresponds to an anterior chamfer of the distal end of the femur (“anterior chamfer cut plane 12d” at paragraph 0024, line 31), a third segment that corresponds to a posterior chamfer of the distal end of the femur (“posterior chamfer cut plane 12e” at paragraph 0024, line 32), a fourth segment that corresponds to an anterior flange of the distal end of the femur (“anterior cut plane 12a” at paragraph 0024, line 30), and a fifth segment that corresponds to posterior condyles of the distal end of the femur (“posterior cut plane 12c” at paragraph 0024, line 31).
Regarding claim 27, Mahfouz et al. discloses the elements of claim 26 as described above.
Mahfouz et al. does not explicitly disclose determining, by the implant matching computing device, a first match for the first segment to a representation of clustered segments for a distal face resection cut; determining, by the implant matching computing device, a second match for the second segment to a representation of clustered segments for an anterior chamfer resection cut; determining, by the implant matching computing device, a third match for the third segment to a representation of clustered segments for a posterior chamfer resection cut; determining, by the implant matching computing device, a fourth match for the fourth segment to a representation of clustered segments for an anterior flange resection cut; determining, by the implant matching computing device, a fifth match for the fifth segment to a representation of clustered segments for a posterior condyles resection cut; and selecting, by the implant matching computing device, an available implant design based on the first match for the first segment, the second match for the second segment, the third match for the third segment, the fourth match for the fourth segment, and the fifth match for the fifth segment.
However, Mahfouz et al. does consider each segment individually (“For example, width measurements of outlines 26 and 18 at the intersections of each planar surface may be taken and/or at midpoints of each planar surface between such intersections with other planar surfaces. Any deviations between outlines 26 and 18 may then be used to calculate proposed changes in prosthesis 20 to thereby reshape prosthesis 20 to minimize the deviations” at paragraph 0028, line 11) and adjustments may be made to each segment to design the best match prosthesis.  Furthermore, as shown in Figures 7 and 8, multiple prosthesis designs are taken into consideration when evaluating deviations, thereby allowing the system to see the relationship between existing designs and patient femur outline.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to match each segment to an appropriate segment of the stored designs to be able to design the best matched implant for the patient based upon available implant capabilities.
Regarding claim 29, Mahfouz et al. discloses a system for optimizing autonomous implant matching, the system comprising: 
at least one processor (processor of implied computer); and 
at least one computer-readable medium coupled to the at least one processor having stored thereon instructions that, when executed by the at least one processor (“Turning to FIGS. 5 and 6, two-dimensional outline or footprint 26 of prosthesis profile 25 is created by using the suitable software to unfold or bend profile 25 at vertices 24a-24d until planar surfaces 22a-22e are aligned within a single plane” at paragraph 0027, last sentence; “Furthermore, using the suitable software mentioned above, quantitative analysis may be made of outlines 26 and 18. For instance, measurements of outlines 26 and 18 may be taken and the suitable software can calculate deviations between the measurements” at paragraph 0028, line 9; a computer storage that contains the software is implied), causes the at least one processor to perform operations comprising:
segmenting two-dimensional outline representations of outer surfaces of peripheries of a three-dimensional bone volume generated from a three-dimensional model of portions of bones (“More particularly, referring to FIG. 1, 3-D digital model 10 of an exemplary femur F is illustrated. Digital model 10 may be obtained by obtaining a computed tomography ("CT") scan of a femur to produce a 3-D image of the femur and converting the 3-D image to digital model 10” at paragraph 0023, line 1) and corresponding to resection cuts used in fitting an implant on the portions of the bones to generate a plurality of segments (“Referring still to FIGS. 1 and 2, femoral profile 16, shown as a dotted line, of the virtually resected model femur F is prepared by outlining cut planes 12a-12e extending between cut plane vertices 14a-14d. Two-dimensional outline or footprint 18 of the resected surface of model femur F is then obtained, as shown in FIG. 3, by unfolding or bending profile 16 at cut plane vertices 14a-14d until cut planes 12a-12e are aligned in a single plane. The suitable software mentioned above may be used to manipulate profile 16 to create two-dimensional outline 18” at paragraph 0025); 
storing the plurality of segments in a database, each of the plurality of segments corresponding to a particular resection cut and including data representing an outline of the bone at the particular resection cut (“FIG. 7 illustrates femur footprints or outlines 18a-18d, shown as dotted lines, taken from a virtually resected model of a femur of four different subjects” at paragraph 0030, line 2; this implies that femur outlines for multiple individuals are at least temporarily stored for comparison; as seen in figure 7, the resection cut planes are denoted by the straight dotted lines in accordance with the other figures); 
analyzing characteristics of the plurality of segments stored in the database for each of the resection cuts (“footprints or outlines 18a-18d, shown as dotted lines, taken from a virtually resected model of a femur of four different subjects compared with footprints or outlines 26a-26c, shown in solid lines, taken from three different models of available prostheses. FIG. 8 illustrates the same footprints 18a-18d, 26a-26c. The comparison shown in FIGS. 7 and 8 demonstrates that the prosthesis yielding footprint 26a is larger in width W (FIG. 6) than the virtually resected bones yielding footprints 18b-18d. In an exemplary embodiment, outlines 18a-18d may be used to design or create a prosthesis which substantially matches at least some of outlines 18a-18d.” at paragraph 0030, line 2); 
clustering the plurality of segments stored in the database for each of the resection cuts into a plurality of groups, each group comprising segments of the plurality of segments having similar physical characteristics (“For example, a prosthesis may be created or designed which is a best fit approximation to a plurality of outlines 18 which may be based on a specific patient population, such as the female population” at paragraph 0030, last sentence; “It is contemplated that this method may be used to survey a large population of subjects to develop statistics and identify trends in bone shapes, and to adapt prosthesis sizes and shapes accordingly” at paragraph 0029, line 4; this implies that femur models are aggregated and grouped according to patient populations; furthermore, each patient population shares similar physical characteristics, such as demonstrated in paragraphs 0029 and 0031); and 
defining a representation of the clustered segments for each of the plurality of groups (figure 7 is an example of a subset of a patient population that shows the approximate overlap and correspondence of models).
Mahfouz et al. does not explicitly disclose multiple three-dimensional bone volumes generated from three-dimensional models of portions of bones.
However, as the above citations note that there are four different subjects, for example, in figure 7, each subject may have their femur model and virtual resection developed using the segmentation step for a single femur model and resection as explained above.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the modeling and resection as previously noted to build the survey database to generate adapted prostheses accordingly.

Mahfouz et al. does not explicitly disclose an average outline representation of the clustered segments.
Wong et al. teaches a system in the same field of endeavor of bone implant planning, comprising defining an average representation of the clustered segments for each of the plurality of groups (“Patient-engineered (or patient-derived) features of an implant component can be designed and/or manufactured (e.g., preoperatively designed and manufactured) based on patient-specific data to substantially enhance or improve one or more of the patient's anatomical and/or biological features, Patient-engineered features can include implants and/or surgical tools having features based on information derived from the patient's anatomy combined with information derived from non-patient-specific sources, including anatomical databases of one or more individuals (including averaged data) from general population groups of similar age, medical condition, age, activity level, ethnicity, geographic location, height, weight, occupation, etc” at paragraph 0019, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an average as taught by Wong et al. for the outlines of Mahfouz et al. as a way to represent the most probable shape for the population, much in the same way an atlas model works.  
Also, it is noted that other disclosures from Mahfouz suggests the use of mean size and mean contour of the population for generation of the implant in US 2011/0305379 (previously cited) at claim 7, US 2017/0000614 in claim 3 and US 2017/0000569 in claim 3.
Regarding claim 30, Mahfouz et al. discloses a system wherein the at least one computer-readable medium has stored thereon at least one additional instruction that, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 
comparing each of the plurality of segments to the representations of clustered segments for each of the plurality of groups that correspond to the particular resection cut to which the segments correspond (“FIGS. 7 and 8 illustrate an exemplary application of the methods of the present disclosure. FIG. 7 illustrates femur footprints or outlines 18a-18d, shown as dotted lines, taken from a virtually resected model of a femur of four different subjects compared with footprints or outlines 26a-26c, shown in solid lines, taken from three different models of available prostheses. FIG. 8 illustrates the same footprints 18a-18d, 26a-26c. The comparison shown in FIGS. 7 and 8 demonstrates that the prosthesis yielding footprint 26a is larger in width W (FIG. 6) than the virtually resected bones yielding footprints 18b-18d. In an exemplary embodiment, outlines 18a-18d may be used to design or create a prosthesis which substantially matches at least some of outlines 18a-18d. For example, a prosthesis may be created or designed which is a best fit approximation to a plurality of outlines 18 which may be based on a specific patient population, such as the female population” at paragraph 0030, line 1; each femur outline is examined with regard to the example prostheses as well as their relation to each other); 
determining matching groups that include a group for each resection cut based on the comparison (“Any deviations between outlines 26 and 18 may then be used to calculate proposed changes in prosthesis 20 to thereby reshape prosthesis 20 to minimize the deviations. Alternatively, any deviations between outlines 26 and 18 may prompt a user to select a different prosthesis 20 and perform the same analysis to assess the fit of the second prosthesis 20 on model femur 10, i.e., if a surgeon decides that outline 26 of a first prosthesis 20 is unacceptable for femur F, then the surgeon then compares the outline 26 of another prosthesis 20 until an acceptable prosthesis is identified” at paragraph 0028, second to last sentence; the closest prosthesis group includes the best matched prosthesis outline based upon how well it matches each femur outline); and 
selecting by an implant design based on the matching groups (the best match is found to be acceptable or is modified to create the final design).
Regarding claim 31, Mahfouz et al. discloses a system wherein the at least one computer-readable medium has stored thereon at least one additional instruction that, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 
accessing representations of clustered segments that include a representation of clustered segments for a single group defined for each of the resection cuts (“For example, a prosthesis may be created or designed which is a best fit approximation to a plurality of outlines 18 which may be based on a specific patient population, such as the female population” at paragraph 0030, last sentence; “It is contemplated that this method may be used to survey a large population of subjects to develop statistics and identify trends in bone shapes, and to adapt prosthesis sizes and shapes accordingly” at paragraph 0029, line 4; the grouped populations are used for subsequent development of a population specific prosthesis); 
reassembling the accessed representations into a two-dimensional outline representation of the portion of the bone (figure 7 is an example of a subset of a patient population that shows the approximate overlap and correspondence of models); 
generating an implant design based on the reassembled two-dimensional outline representation of the portion of the bone (“For example, a prosthesis may be created or designed which is a best fit approximation to a plurality of outlines 18 which may be based on a specific patient population, such as the female population” at paragraph 0030, last sentence); and 
storing the implant design in association with data identifying the single group defined for each of the resection cuts (implied that the prosthesis is stored for future use in development of subsequent patients; see also paragraph 0031 that describes how each population group is analyzed).
Regarding claim 32, Mahfouz et al. discloses a system wherein the at least one computer-readable medium has stored thereon at least one additional instruction that, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 
comparing one or more parameters of each of the plurality of segments to parameters that are associated with available implant designs and that correspond to the particular resection cut to which each of the plurality of segments corresponds (“Prosthesis outline 26 may be visually compared with femur outline 18 to determine and assess whether model prosthesis 20 is a suitable fit for model femur 10. Thus, a surgeon may compare outline 26 with outline 18 and determine whether prosthesis 20 corresponding to outline 26 is an acceptable prosthesis to use for femur F. Prosthesis outline 26 may be compared with femur outline 18 by superimposing one atop the other and observing the overlapping shapes and the differences therebetween. Furthermore, using the suitable software mentioned above, quantitative analysis may be made of outlines 26 and 18. For instance, measurements of outlines 26 and 18 may be taken and the suitable software can calculate deviations between the measurements. For example, width measurements of outlines 26 and 18 at the intersections of each planar surface may be taken and/or at midpoints of each planar surface between such intersections with other planar surfaces” at paragraph 0028, line 1); 
determining a match for an available implant design based on the comparison (“Any deviations between outlines 26 and 18 may then be used to calculate proposed changes in prosthesis 20 to thereby reshape prosthesis 20 to minimize the deviations. Alternatively, any deviations between outlines 26 and 18 may prompt a user to select a different prosthesis 20 and perform the same analysis to assess the fit of the second prosthesis 20 on model femur 10, i.e., if a surgeon decides that outline 26 of a first prosthesis 20 is unacceptable for femur F, then the surgeon then compares the outline 26 of another prosthesis 20 until an acceptable prosthesis is identified” at paragraph 0028, second to last sentence); and 
outputting the available implant design based on the determination of the match for the available implant design (the best acceptable match is therefore output as selected for implementation).
Regarding claim 33, Mahfouz et al. discloses a system wherein the at least one computer-readable medium has stored thereon at least one additional instruction that, when executed by the at least one processor, causes the at least one processor to perform operations comprising generating a custom implant based on one or more segments of the plurality of segments that correspond to the resection cuts used in fitting the implant on the portion of the bone (“Any deviations between outlines 26 and 18 may then be used to calculate proposed changes in prosthesis 20 to thereby reshape prosthesis 20 to minimize the deviations” at paragraph 0028, second to last sentence; “In addition, the method described above may be used in guiding the design and manufacture of custom prostheses. For instance, a patient's femur may be modeled, virtually resected and footprinted as described above. The footprint could then be used as the footprint for forming a prosthesis” at paragraph 0032).
Regarding claim 34, Mahfouz et al. discloses a system wherein the portion of the bone comprises a distal end of a femur (“a virtual resection of distal end Fd of model femur F is performed” at paragraph 0024, line 4) and the plurality of segments comprises a first segment that corresponds to a distal face of the distal end of the femur (“distal cut plane 12b” at paragraph 0024, line 31), a second segment that corresponds to an anterior chamfer of the distal end of the femur (“anterior chamfer cut plane 12d” at paragraph 0024, line 31), a third segment that corresponds to a posterior chamfer of the distal end of the femur (“posterior chamfer cut plane 12e” at paragraph 0024, line 32), a fourth segment that corresponds to an anterior flange of the distal end of the femur (“anterior cut plane 12a” at paragraph 0024, line 30), and a fifth segment that corresponds to posterior condyles of the distal end of the femur (“posterior cut plane 12c” at paragraph 0024, line 31).
Regarding claim 35, Mahfouz et al. discloses the elements of claim 34 as described above.
Mahfouz et al. does not explicitly disclose determining a first match for the first segment to a representation of clustered segments for a distal face resection cut; determining a second match for the second segment to a representation of clustered segments for an anterior chamfer resection cut; determining a third match for the third segment to a representation of clustered segments for a posterior chamfer resection cut; determining a fourth match for the fourth segment to a representation of clustered segments for an anterior flange resection cut; determining a fifth match for the fifth segment to a representation of clustered segments for a posterior condyles resection cut; and selecting an available implant design based on the first match for the first segment, the second match for the second segment, the third match for the third segment, the fourth match for the fourth segment, and the fifth match for the fifth segment.
However, Mahfouz et al. does consider each segment individually (“For example, width measurements of outlines 26 and 18 at the intersections of each planar surface may be taken and/or at midpoints of each planar surface between such intersections with other planar surfaces. Any deviations between outlines 26 and 18 may then be used to calculate proposed changes in prosthesis 20 to thereby reshape prosthesis 20 to minimize the deviations” at paragraph 0028, line 11) and adjustments may be made to each segment to design the best match prosthesis.  Furthermore, as shown in Figures 7 and 8, multiple prosthesis designs are taken into consideration when evaluating deviations, thereby allowing the system to see the relationship between existing designs and patient femur outline.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to match each segment to an appropriate segment of the stored designs to be able to design the best matched implant for the patient based upon available implant capabilities.
Regarding claim 37, Mahfouz et al. discloses a non-transitory computer-readable storage medium encoded with executable instructions that, when executed by at least one processor (“Turning to FIGS. 5 and 6, two-dimensional outline or footprint 26 of prosthesis profile 25 is created by using the suitable software to unfold or bend profile 25 at vertices 24a-24d until planar surfaces 22a-22e are aligned within a single plane” at paragraph 0027, last sentence; “Furthermore, using the suitable software mentioned above, quantitative analysis may be made of outlines 26 and 18. For instance, measurements of outlines 26 and 18 may be taken and the suitable software can calculate deviations between the measurements” at paragraph 0028, line 9; a computer storage that contains the software is implied), cause the at least one processor to perform operations comprising:
segmenting two-dimensional outline representations of outer surfaces of peripheries of a three-dimensional bone volume generated from a three-dimensional model of portions of bones (“More particularly, referring to FIG. 1, 3-D digital model 10 of an exemplary femur F is illustrated. Digital model 10 may be obtained by obtaining a computed tomography ("CT") scan of a femur to produce a 3-D image of the femur and converting the 3-D image to digital model 10” at paragraph 0023, line 1) and corresponding to resection cuts used in fitting an implant on the portions of the bones to generate a plurality of segments (“Referring still to FIGS. 1 and 2, femoral profile 16, shown as a dotted line, of the virtually resected model femur F is prepared by outlining cut planes 12a-12e extending between cut plane vertices 14a-14d. Two-dimensional outline or footprint 18 of the resected surface of model femur F is then obtained, as shown in FIG. 3, by unfolding or bending profile 16 at cut plane vertices 14a-14d until cut planes 12a-12e are aligned in a single plane. The suitable software mentioned above may be used to manipulate profile 16 to create two-dimensional outline 18” at paragraph 0025); 
storing the plurality of segments in a database, each of the plurality of segments corresponding to a particular resection cut and including data representing an outline of the bone at the particular resection cut (“FIG. 7 illustrates femur footprints or outlines 18a-18d, shown as dotted lines, taken from a virtually resected model of a femur of four different subjects” at paragraph 0030, line 2; this implies that femur outlines for multiple individuals are at least temporarily stored for comparison; as seen in figure 7, the resection cut planes are denoted by the straight dotted lines in accordance with the other figures); 
analyzing characteristics of the plurality of segments stored in the database for each of the resection cuts (“footprints or outlines 18a-18d, shown as dotted lines, taken from a virtually resected model of a femur of four different subjects compared with footprints or outlines 26a-26c, shown in solid lines, taken from three different models of available prostheses. FIG. 8 illustrates the same footprints 18a-18d, 26a-26c. The comparison shown in FIGS. 7 and 8 demonstrates that the prosthesis yielding footprint 26a is larger in width W (FIG. 6) than the virtually resected bones yielding footprints 18b-18d. In an exemplary embodiment, outlines 18a-18d may be used to design or create a prosthesis which substantially matches at least some of outlines 18a-18d.” at paragraph 0030, line 2); 
clustering the plurality of segments stored in the database for each of the resection cuts into a plurality of groups, each group comprising segments of the plurality of segments having similar physical characteristics (“For example, a prosthesis may be created or designed which is a best fit approximation to a plurality of outlines 18 which may be based on a specific patient population, such as the female population” at paragraph 0030, last sentence; “It is contemplated that this method may be used to survey a large population of subjects to develop statistics and identify trends in bone shapes, and to adapt prosthesis sizes and shapes accordingly” at paragraph 0029, line 4; this implies that femur models are aggregated and grouped according to patient populations; furthermore, each patient population shares similar physical characteristics, such as demonstrated in paragraphs 0029 and 0031); and 
defining a representation of the clustered segments for each of the plurality of groups (figure 7 is an example of a subset of a patient population that shows the approximate overlap and correspondence of models).
Mahfouz et al. does not explicitly disclose multiple three-dimensional bone volumes generated from three-dimensional models of portions of bones.
However, as the above citations note that there are four different subjects, for example, in figure 7, each subject may have their femur model and virtual resection developed using the segmentation step for a single femur model and resection as explained above.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the modeling and resection as previously noted to build the survey database to generate adapted prostheses accordingly.

Mahfouz et al. does not explicitly disclose an average outline representation of the clustered segments.
Wong et al. teaches a method in the same field of endeavor of bone implant planning, comprising defining, by the implant matching computing device, an average  representation of the clustered segments for each of the plurality of groups (“Patient-engineered (or patient-derived) features of an implant component can be designed and/or manufactured (e.g., preoperatively designed and manufactured) based on patient-specific data to substantially enhance or improve one or more of the patient's anatomical and/or biological features, Patient-engineered features can include implants and/or surgical tools having features based on information derived from the patient's anatomy combined with information derived from non-patient-specific sources, including anatomical databases of one or more individuals (including averaged data) from general population groups of similar age, medical condition, age, activity level, ethnicity, geographic location, height, weight, occupation, etc” at paragraph 0019, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an average as taught by Wong et al. for the outlines of Mahfouz et al. as a way to represent the most probable shape for the population, much in the same way an atlas model works.  
Also, it is noted that other disclosures from Mahfouz suggests the use of mean size and mean contour of the population for generation of the implant in US 2011/0305379 (previously cited) at claim 7, US 2017/0000614 in claim 3 and US 2017/0000569 in claim 3.
Regarding claim 38, Mahfouz et al. discloses a medium having stored thereon at least one additional instruction that, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 
comparing each of the plurality of segments to the representations of clustered segments for each of the plurality of groups that correspond to the particular resection cut to which the segments correspond (“FIGS. 7 and 8 illustrate an exemplary application of the methods of the present disclosure. FIG. 7 illustrates femur footprints or outlines 18a-18d, shown as dotted lines, taken from a virtually resected model of a femur of four different subjects compared with footprints or outlines 26a-26c, shown in solid lines, taken from three different models of available prostheses. FIG. 8 illustrates the same footprints 18a-18d, 26a-26c. The comparison shown in FIGS. 7 and 8 demonstrates that the prosthesis yielding footprint 26a is larger in width W (FIG. 6) than the virtually resected bones yielding footprints 18b-18d. In an exemplary embodiment, outlines 18a-18d may be used to design or create a prosthesis which substantially matches at least some of outlines 18a-18d. For example, a prosthesis may be created or designed which is a best fit approximation to a plurality of outlines 18 which may be based on a specific patient population, such as the female population” at paragraph 0030, line 1; each femur outline is examined with regard to the example prostheses as well as their relation to each other); 
determining matching groups that include a group for each resection cut based on the comparison (“Any deviations between outlines 26 and 18 may then be used to calculate proposed changes in prosthesis 20 to thereby reshape prosthesis 20 to minimize the deviations. Alternatively, any deviations between outlines 26 and 18 may prompt a user to select a different prosthesis 20 and perform the same analysis to assess the fit of the second prosthesis 20 on model femur 10, i.e., if a surgeon decides that outline 26 of a first prosthesis 20 is unacceptable for femur F, then the surgeon then compares the outline 26 of another prosthesis 20 until an acceptable prosthesis is identified” at paragraph 0028, second to last sentence; the closest prosthesis group includes the best matched prosthesis outline based upon how well it matches each femur outline); and 
selecting by an implant design based on the matching groups (the best match is found to be acceptable or is modified to create the final design).
Regarding claim 39, Mahfouz et al. discloses a medium having stored thereon at least one additional instruction that, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 
accessing representations of clustered segments that include a representation of clustered segments for a single group defined for each of the resection cuts (“For example, a prosthesis may be created or designed which is a best fit approximation to a plurality of outlines 18 which may be based on a specific patient population, such as the female population” at paragraph 0030, last sentence; “It is contemplated that this method may be used to survey a large population of subjects to develop statistics and identify trends in bone shapes, and to adapt prosthesis sizes and shapes accordingly” at paragraph 0029, line 4; the grouped populations are used for subsequent development of a population specific prosthesis); 
reassembling the accessed representations into a two-dimensional outline representation of the portion of the bone (figure 7 is an example of a subset of a patient population that shows the approximate overlap and correspondence of models); 
generating an implant design based on the reassembled two-dimensional outline representation of the portion of the bone (“For example, a prosthesis may be created or designed which is a best fit approximation to a plurality of outlines 18 which may be based on a specific patient population, such as the female population” at paragraph 0030, last sentence); and 
storing the implant design in association with data identifying the single group defined for each of the resection cuts (implied that the prosthesis is stored for future use in development of subsequent patients; see also paragraph 0031 that describes how each population group is analyzed).
Regarding claim 40, Mahfouz et al. discloses a medium having stored thereon at least one additional instruction that, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 
comparing one or more parameters of each of the plurality of segments to parameters that are associated with available implant designs and that correspond to the particular resection cut to which each of the plurality of segments corresponds (“Prosthesis outline 26 may be visually compared with femur outline 18 to determine and assess whether model prosthesis 20 is a suitable fit for model femur 10. Thus, a surgeon may compare outline 26 with outline 18 and determine whether prosthesis 20 corresponding to outline 26 is an acceptable prosthesis to use for femur F. Prosthesis outline 26 may be compared with femur outline 18 by superimposing one atop the other and observing the overlapping shapes and the differences therebetween. Furthermore, using the suitable software mentioned above, quantitative analysis may be made of outlines 26 and 18. For instance, measurements of outlines 26 and 18 may be taken and the suitable software can calculate deviations between the measurements. For example, width measurements of outlines 26 and 18 at the intersections of each planar surface may be taken and/or at midpoints of each planar surface between such intersections with other planar surfaces” at paragraph 0028, line 1); 
determining a match for an available implant design based on the comparison (“Any deviations between outlines 26 and 18 may then be used to calculate proposed changes in prosthesis 20 to thereby reshape prosthesis 20 to minimize the deviations. Alternatively, any deviations between outlines 26 and 18 may prompt a user to select a different prosthesis 20 and perform the same analysis to assess the fit of the second prosthesis 20 on model femur 10, i.e., if a surgeon decides that outline 26 of a first prosthesis 20 is unacceptable for femur F, then the surgeon then compares the outline 26 of another prosthesis 20 until an acceptable prosthesis is identified” at paragraph 0028, second to last sentence); and 
outputting the available implant design based on the determination of the match for the available implant design (the best acceptable match is therefore output as selected for implementation).
Regarding claim 41, Mahfouz et al. discloses a medium having stored thereon at least one additional instruction that, when executed by the at least one processor, causes the at least one processor to perform operations comprising generating a custom implant based on one or more segments of the plurality of segments that correspond to the resection cuts used in fitting the implant on the portion of the bone (“Any deviations between outlines 26 and 18 may then be used to calculate proposed changes in prosthesis 20 to thereby reshape prosthesis 20 to minimize the deviations” at paragraph 0028, second to last sentence; “In addition, the method described above may be used in guiding the design and manufacture of custom prostheses. For instance, a patient's femur may be modeled, virtually resected and footprinted as described above. The footprint could then be used as the footprint for forming a prosthesis” at paragraph 0032).
Regarding claim 42, Mahfouz et al. discloses a medium wherein the portion of the bone comprises a distal end of a femur (“a virtual resection of distal end Fd of model femur F is performed” at paragraph 0024, line 4) and the plurality of segments comprises a first segment that corresponds to a distal face of the distal end of the femur (“distal cut plane 12b” at paragraph 0024, line 31), a second segment that corresponds to an anterior chamfer of the distal end of the femur (“anterior chamfer cut plane 12d” at paragraph 0024, line 31), a third segment that corresponds to a posterior chamfer of the distal end of the femur (“posterior chamfer cut plane 12e” at paragraph 0024, line 32), a fourth segment that corresponds to an anterior flange of the distal end of the femur (“anterior cut plane 12a” at paragraph 0024, line 30), and a fifth segment that corresponds to posterior condyles of the distal end of the femur (“posterior cut plane 12c” at paragraph 0024, line 31).
Regarding claim 43, Mahfouz et al. discloses the elements of claim 42 as described above.
Mahfouz et al. does not explicitly disclose determining a first match for the first segment to a representation of clustered segments for a distal face resection cut; determining a second match for the second segment to a representation of clustered segments for an anterior chamfer resection cut; determining a third match for the third segment to a representation of clustered segments for a posterior chamfer resection cut; determining a fourth match for the fourth segment to a representation of clustered segments for an anterior flange resection cut; determining a fifth match for the fifth segment to a representation of clustered segments for a posterior condyles resection cut; and selecting an available implant design based on the first match for the first segment, the second match for the second segment, the third match for the third segment, the fourth match for the fourth segment, and the fifth match for the fifth segment.
However, Mahfouz et al. does consider each segment individually (“For example, width measurements of outlines 26 and 18 at the intersections of each planar surface may be taken and/or at midpoints of each planar surface between such intersections with other planar surfaces. Any deviations between outlines 26 and 18 may then be used to calculate proposed changes in prosthesis 20 to thereby reshape prosthesis 20 to minimize the deviations” at paragraph 0028, line 11) and adjustments may be made to each segment to design the best match prosthesis.  Furthermore, as shown in Figures 7 and 8, multiple prosthesis designs are taken into consideration when evaluating deviations, thereby allowing the system to see the relationship between existing designs and patient femur outline.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to match each segment to an appropriate segment of the stored designs to be able to design the best matched implant for the patient based upon available implant capabilities.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,603,056 in view of Mahfouz et al. and Wong et al.
Regarding claim 21, ‘056 discloses a method for optimizing autonomous implant matching, the method comprising: 
segmenting, by an implant matching computing device, two-dimensional outline representations of outer surfaces of peripheries of a three-dimensional bone volume generated from a three-dimensional model of portions of bones (col. 49, lines 16-30); 
storing, by the implant matching computing device, the plurality of segments in a database, each of the plurality of segments corresponding to a particular resection cut and including data representing an outline of the bone at the particular resection cut (col. 49, lines 44-47); 
analyzing, by the implant matching computing device, characteristics of the plurality of segments stored in the database for each of the resection cuts (col. 49, lines 49-50); 
clustering, by the implant matching computing device, the plurality of segments stored in the database for each of the resection cuts into a plurality of groups that each includes segments of the plurality of segments having similar characteristics (col. 49, lines 51-54); and 
defining, by the implant matching computing device, a representation of the clustered segments for each of the plurality of groups (col. 49, lines 55-56).
‘056 does not explicitly disclose multiple three-dimensional bone volumes generated from three-dimensional models of portions of bones.
Mahfouz et al. discloses a method for optimizing autonomous implant matching, the method comprising: 
segmenting, by an implant matching computing device, two-dimensional outline representations of outer surfaces of peripheries of a three-dimensional bone volume generated from a three-dimensional model of portions of bones (“More particularly, referring to FIG. 1, 3-D digital model 10 of an exemplary femur F is illustrated. Digital model 10 may be obtained by obtaining a computed tomography ("CT") scan of a femur to produce a 3-D image of the femur and converting the 3-D image to digital model 10” at paragraph 0023, line 1) and corresponding to resection cuts used in fitting an implant on the portions of the bones to generate a plurality of segments (“Referring still to FIGS. 1 and 2, femoral profile 16, shown as a dotted line, of the virtually resected model femur F is prepared by outlining cut planes 12a-12e extending between cut plane vertices 14a-14d. Two-dimensional outline or footprint 18 of the resected surface of model femur F is then obtained, as shown in FIG. 3, by unfolding or bending profile 16 at cut plane vertices 14a-14d until cut planes 12a-12e are aligned in a single plane. The suitable software mentioned above may be used to manipulate profile 16 to create two-dimensional outline 18” at paragraph 0025); 
The above citations note that there are four different subjects, for example, in figure 7, each subject may have their femur model and virtual resection developed using the segmentation step for a single femur model and resection as explained above.  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the modeling and resection as previously noted to build the survey database to generate adapted prostheses accordingly.

The ’056 and Mahfouz et al. combination does not explicitly disclose an average outline representation of the clustered segments.
Wong et al. teaches a method in the same field of endeavor of bone implant planning, comprising defining, by the implant matching computing device, an average  representation of the clustered segments for each of the plurality of groups (“Patient-engineered (or patient-derived) features of an implant component can be designed and/or manufactured (e.g., preoperatively designed and manufactured) based on patient-specific data to substantially enhance or improve one or more of the patient's anatomical and/or biological features, Patient-engineered features can include implants and/or surgical tools having features based on information derived from the patient's anatomy combined with information derived from non-patient-specific sources, including anatomical databases of one or more individuals (including averaged data) from general population groups of similar age, medical condition, age, activity level, ethnicity, geographic location, height, weight, occupation, etc” at paragraph 0019, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an average as taught by Wong et al. for the outlines of the ‘056 and Mahfouz et al. combination as a way to represent the most probable shape for the population, much in the same way an atlas model works.  
Also, it is noted that other disclosures from Mahfouz suggests the use of mean size and mean contour of the population for generation of the implant in US 2011/0305379 (previously cited) at claim 7, US 2017/0000614 in claim 3 and US 2017/0000569 in claim 3.
	The following is a mapping of the claims of the instant application to the claims of ‘056:

Claims of Instant Application
Claims of ‘056
21
2+3 or 19 or 21
22
4 or 19
23
5 or 21
24
6
25
7
26
17
27
18
28
2+3 or 19 or 21
29
2+3 or 19 or 21
30
4 or 19
31
5 or 21
32
6
33
7
34
17
35
18
36
2+3 or 19 or 21
37
2+3 or 19 or 21
38
4 or 19
39
5 or 21
40
6
41
7
42
17
43
18
44
2+3 or 19 or 21



Response to Arguments

	Summary of Remarks (@ response page labeled 14): “The cited reference, however, teaches grouping based on patient populations (e.g., a population of female patients). See Mahfouz at [0030]. The reference fails to teach grouping based on physical characteristics.”

	Examiner’s Response: As mentioned above, Mahfouz et al. further discloses other types of populations, which are based on ethnicities, age, stature and disease.  The populations tend to share similar physical characteristics.

	Summary of Remarks (@ response page labeled 14): Mahfouz et al. does not teach or discloses an average outline representation of the group.

	Examiner’s Response: This argument is moot in view of the newly cited Wong et al. reference.

	Summary of Remarks (@ response page labeled 16): “Further, because claims 28, 36 and 44 have been rejected based solely on the nonstatutory double patenting rejection, the Applicant requests immediate issuance of a Notice of Allowance with respect to those claims.”

	Examiner’s Response: The double patenting rejections still apply to these claims.  As there is no approved Terminal Disclaimer on file, there will be no allowance issued for these claims at this time.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662